Title: To George Washington from Elisha Sheldon, 2 December 1780
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            North Castle Decr 2d 1780
                        
                        I have had the Honor to recive your Excellencys orders of the 27th Ulto agreeable to which the Regimint will
                            march as soon as the Horses are shod (which will be in a day or two) for Colchester. I trust your Excellency has been
                            informed that there is a magazine of forage prepared at that place, tho’ I fear we shall be disappointed in our
                            expectations.
                        As I am directed to march my Regt to winter Quarters I should naturally conclude all Detached Commands would
                            be called in. I have however omited to call off the Stages of Expresses, whose Horses are much worn down, untill I hear
                            further from your Excellency on that head. I have the Honor to be with the gratest Regard your Excellencys most obt and
                            Humbe Servt
                        
                            Elisha Sheldon Col. 2d L.D.
                        
                    